In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Suffolk County (Whelan, J.) dated May 18, 2004, which denied her motion for an award of an attorney’s fee.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the defendant’s motion for an award of an attorney’s fee (see Mendenhall v Mendenhall, 4 AD3d 344 [2004]; Amodio v Amodio, 122 AD2d 757 [1986], affd 70 NY2d 5 [1987]) in light of the separate property which she retained, the marital property distributed to her, the maintenance awarded, and the plaintiffs ongoing obligation for child support and other expenses for the parties’ two children pursuant to their settlement agreement, as well as the defendant’s income capacity.
The defendant’s remaining contentions are without merit. Adams, J.P., Santucci, Goldstein and Lifson, JJ., concur.